Filed 1/27/14




      IN THE SUPREME COURT OF CALIFORNIA

                                           )
                                           )                       S196374
In re STEPHEN RANDALL GLASS on Admission. )
                                           )                     State Bar Ct.
                                           )                     No. 09-M-11736
__________________________________________ )


        THE COURT.*
        Stephen Randall Glass made himself infamous as a dishonest journalist by
fabricating material for more than 40 articles for The New Republic magazine and
other publications. He also carefully fabricated supporting materials to delude The
New Republic‟s fact checkers. The articles appeared between June 1996 and May
1998, and included falsehoods that reflected negatively on individuals, political
groups, and ethnic minorities. During the same period, starting in September
1997, he was also an evening law student at Georgetown University‟s law school.
Glass made every effort to avoid detection once suspicions were aroused, lobbied
strenuously to keep his job at The New Republic, and, in the aftermath of his
exposure, did not fully cooperate with the publications to identify his fabrications.



*Cantil-Sakauye, C. J., Kennard, J., Baxter, J., Werdegar, J., Chin, J., Corrigan, J.,
and Mosk, J.†
______________________
  †Associate Justice, Court of Appeal, Second Appellate District, Division Five,
assigned by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                          1
          Glass applied to become a member of the New York bar in 2002, but
withdrew his application after he was informally notified in 2004 that his moral
character application would be rejected. In the New York bar application
materials, he exaggerated his cooperation with the journals that had published his
work and failed to supply a complete list of the fabricated articles that had injured
others.
          Glass passed the California bar examination in 2006 and filed an
application for determination of moral character in 2007. It was not until the
California State Bar moral character proceedings that Glass reviewed all of his
articles, as well as the editorials The New Republic and other journals published to
identify his fabrications, and ultimately identified fabrications that he previously
had denied or failed to disclose. In the California proceedings, Glass was not
forthright in acknowledging the defects in his New York bar application.
          At the 2010 State Bar Court hearing resulting in the decision under review,
Glass presented many character witnesses and introduced evidence regarding his
lengthy course of psychotherapy, along with his own testimony and other
evidence. Many of his efforts from the time of his exposure in 1998 until the 2010
hearing, however, seem to have been directed primarily at advancing his own
well-being rather than returning something to the community. His evidence did
not establish that he engaged in truly exemplary conduct over an extended period.
We conclude that on this record he has not sustained his heavy burden of
demonstrating rehabilitation and fitness for the practice of law.
                                       I. FACTS
          A. Committee of Bar Examiners’ evidence
          Stephen Glass was born in September 1972, in a suburb of Chicago,
Illinois. After early success as a journalist in college and a developing interest in
the law, in 1994 Glass was admitted to New York University Law School but

                                           2
deferred his intended legal training to accept a position in Washington, D.C. with
Policy Review magazine.
       In September 1995 Glass accepted a position at The New Republic
magazine. In early June 1996 he began fabricating material for publication. The
fabrications continued and became bolder and more comprehensive until he was
exposed and fired in May 1998.
       Glass‟s fabrications began when an article entitled The Hall Monitor was
published containing a fabricated quotation from an unnamed source disparaging
United States Representative Pete Hoekstra for behaving in Congress like an
elementary school “super hall monitor.” He started by fabricating quotations or
sources, and ended by publishing wholesale fictions. He testified that “all but a
handful” of the 42 articles he published in The New Republic contained
fabrications or were entirely fabricated. He also routinely prepared elaborate
reporter‟s notes and supporting materials to give the false impression to the
magazine‟s fact checkers that he had done all the background work for each article
and that his informants had spoken words he falsely attributed to them.
       Glass testified at the State Bar Court hearing that he “wrote nasty, mean-
spirited, horrible” things about people: “My articles hurt, and they were
cruel . . . .” He testified that the fabrications gave him “A-plus” stories that
afforded him status in staff meetings and also gave particular enjoyment to his
colleagues. He said: “Overwhelmingly, what everyone remembers about my
pieces are the fake things.”
       A notable 1996 article was entitled Taxis and the Meaning of Work. It was
Glass‟s first cover article and one he viewed as “key” to his successful period of
writing for The New Republic. Its theme was that Americans, and in particular,
African-Americans, were no longer willing to work hard or to take on employment
they consider menial. The article falsely recounted as factual a supposed

                                           3
encounter between Glass and three entirely fabricated characters, one a limousine
driver, one a taxi cab driver, and one a criminal. The limousine driver was
depicted as an African-American man who had driven a cab at one time, but now
drove a limousine instead because he was “sick of those curry people” and found
that limousines attracted beautiful women, or, in the purported words of the driver,
gave him “the woo quotient.” The author went on to say that he had been
permitted to ride along for journalistic purposes with a taxi driver of Middle
Eastern descent. The article recounted that the driver stopped for a young African-
American passenger — “the type of fare Imran would normally refuse” but felt he
had to accept because of nearby police observation. The article describes the
pounding music audible from the young fare‟s headphones, and claims that as they
neared his destination, the young African-American man threatened the driver
with a knife, hurled coarse abuse at him, and took his wallet. According to the
article: “ „These things happen,‟ Imran said coldly on the drive back downtown.
„I give them whatever they want. I just want my life.‟ ”
       Spring Breakdown, published in March 1997, was another example of
Glass‟s fabrications. The theme of the article was that young, conservative
Republicans had given up on electoral politics and had turned to drugs and sex.
Glass invented a fictional group of male college students attending the
Conservative Political Action Conference. To convey the young men‟s view that
conservatives had lost their direction, he attributed to one of them the comment
that conservatives were “ „like a guy who has to pee lost in the desert, searching
for a tree.‟ ” Glass described the young men using marijuana for an hour, then
embarking on a search for a young woman to humiliate. The plan was “to choose
the ugliest and loneliest they can find,” a person the young men described as “a
real heifer, the fatter the better, bad acne,” for a few of them to lure to their hotel
room and persuade to undress. At that point, the remaining men would emerge

                                            4
from under the bed, shout “ „we‟re beaching. Whale spotted!‟ ” and photograph
the woman. After turning to a discussion of asserted losses in popularity
experienced by the conservative movement, the article went on to recount the
execution of the plot described above. It asserted that a woman in fact emerged
from the young men‟s room unclothed and in tears, while the perpetrators
congratulated each other. The article went on: “This repellent scene was only a
little beyond the norm of the conference. A wash of despair and alcohol and
brutishness hung over the whole thing.” More examples of drug use ensued, along
with examples of shameless sexual behavior. All of this was fabricated.
       In another article, entitled Deliverance, published in November 1996, Glass
recounted receiving unsatisfactory service from a named computer company, and
claimed that his complaints to a telephone customer service representative were
met with an anti-Semitic slur. In truth, no such slur ever was uttered. Glass also
wrote a letter to the president of the company, repeating the accusation, and sent a
copy to the Anti-Defamation League.
       Glass also engaged in fabrications in freelance articles published by other
magazines. An example was Prophets and Losses, an article published in
Harper‟s Magazine in February 1998, at which time Glass was also a law student.
In that article, Glass represented that he had worked for a telephone psychic
service for a time, and recounted fabricated conversations with management,
represented as mercenary and either stupid or cynical, and also fabricated
conversations with callers, who were depicted as ignorant and desperate. In one
case a caller, a fabricated character to whom Glass had attributed an African-
American dialect, could not be persuaded to use his money to feed and clothe his
seven children by five different mothers instead of buying VCRs and calling
telephone psychics for advice on lottery numbers. The article was almost entirely
a fabrication. Glass explained at the hearing that his intent was to expose “how

                                         5
the telephone psychic industry preys on minorities . . . . It uses minority
celebrities to advertise and shows that are watched predominantly by minorities to
lure them into paying insane amounts of money. [¶] I was angry about that, and I
wanted to attack that, and I used terrible, horrible stereotypes to create, essentially,
straw men to knock down.”
       In another example, Glass wrote an article entitled The Vernon Question for
George magazine. The lengthy article, published in April 1998, concerned Vernon
Jordan, an advisor to then-President Clinton during the then-emerging Monica
Lewinsky scandal. In two paragraphs, Glass used nonexistent sources to describe
Jordan‟s supposed reputation as a “boor” and attributed various fictitious
statements to “political operatives,” “socialites,” “political hostesses” and
officials. These persons assertedly stated that Jordan was well known for sexually
explicit comments, unwanted sexual advances, and crude stares, and added that he
was known in their circles as “Vern the Worm” or “Pussyman,” and that young
women needed protection against him. Another paragraph attributed to a fictional
“watchdog” group contained certain claims about Jordan‟s asserted conflicts of
interest and questionable corporate ethics along with statements attributed to
fictional “senior officials” at companies on whose boards Jordan sat, saying that
Jordan is “totally unaware of the issues” but “we get what we want, access, and he
gets what he wants, cash.” These were all fabrications.
       Charles Lane, who was the editor of The New Republic at the time of
Glass‟s exposure, testified for the Committee of Bar Examiners (hereafter
sometimes Committee) that he had received an early complaint about Glass
concerning an article entitled Boys on the Bus, depicting the actor Alec Baldwin
and his brother as silly celebrities whose efforts during a bus tour to campaign on
the issue of campaign finance reform were based on ignorance. A representative
of Baldwin‟s disputed the assertion in the article that the actor had been giving out

                                           6
autographs during the bus tour, but Glass repudiated the accusation in print in The
New Republic. It wasn‟t until Glass prepared his application to the California
State Bar that he acknowledged that this article contained fabricated evidence to
the effect that interest in the bus tour came from movie fans seeking autographs
and referred to a fabricated person who opined that Baldwin lacked real
understanding of campaign finance reform.
       Although at the time, the Boys on the Bus incident seemingly was resolved
in Glass‟s favor, Lane‟s suspicions were aroused in May 1998 when a journalist
employed by Forbes Digital Tool telephoned to warn him that factual assertions in
Glass‟s recent article for George magazine, Hack Heaven, did not seem to be true.
The article had described a teenager hacking a California software company and
extorting money to stop the intrusion. The article described a convention in
Bethesda, Maryland where some of the events occurred, and when Lane
challenged Glass, the latter journeyed with Lane to Bethesda, purporting to
identify the building where the convention had been held. A person working in
the building denied such a convention had occurred, and Lane became persuaded
that Glass was lying. Lane pressed Glass about the factual basis for the article,
and although Glass was evasive, he insisted the article was accurate. Glass spent
the night at home fabricating what he would assert were his reporter‟s notes from
interviews, fake business cards, a voicemail box, a Web site, and newsletters. He
also induced his brother to impersonate a source.
       Upon their return to the office from Bethesda, Glass lobbied the executive
editor and others to intervene on his behalf with Lane, urging that he was being
treated unfairly. Lane, now suspecting that other fabrications may have occurred,
wanted to fire him, but in response to the lobbying, suspended him. The next day,
a Saturday, Lane was surprised to discover Glass at the office. Thinking Glass had
been told not to return, Lane suspected he had altered his computer files. He

                                         7
confronted Glass with evidence that Glass had used his brother as a false source in
the Hack Heaven piece. Ultimately, during this exchange Glass admitted the
article was fabricated, and Lane fired him. Lane found on Glass‟s desk a letter
Glass had written to his landlord, falsely stating he had been transferred by The
New Republic to New York, and needed his security deposit refunded. Lane also
found the letter Glass had written to the chief executive of Gateway computers,
again stating the falsehood that a customer service employee had used an anti-
Semitic slur against Glass.
       Lane reviewed all of Glass‟s articles over the course of the following three
or four weeks. He received a letter from Glass apologizing and saying he had
instructed his lawyers to cooperate with The New Republic. Lane compiled a
summary of the material in Glass‟s articles that he found suspicious and submitted
the summary to Glass‟s counsel, who it was agreed would stipulate to those
findings of Lane‟s that Glass believed to be correct. At the time, Lane concluded
that 27 of the 42 articles Glass had written for the magazine contained
fabrications, and Lane wrote two editorial articles informing the magazine‟s
readership to this effect.
       Lane was very surprised to learn for the first time in the California State
Bar proceeding that there were four articles Glass identified in his California bar
application as fabrications that he, Lane, had not even suspected were flawed.
Lane was also surprised that four of the articles he had identified to Glass‟s
counsel as suspicious, but which Glass had declined to stipulate contained
fabrications, were now admitted in the California State Bar application to involve
fabrications — including the disturbing Taxis and the Meaning of Work, along
with Deliverance, with its false claim of anti-Semitism, and Boys on the Bus,
which had involved the magazine in a dispute over authenticity even before
Glass‟s exposure.

                                          8
       Lane testified that he thought Glass had perpetrated an elaborate hoax on
readers and was engaged in a con game, not journalism. He testified that Glass‟s
case had been highlighted at the Newseum, a Washington D.C. museum of
journalism, as one of the worst examples of misconduct in journalistic history.
Lane noted that The New Republic was put to the expense of hiring a private
investigator to analyze Glass‟s articles and incurred legal fees in the tens of
thousands of dollars. He testified that Glass had not offered him reimbursement
for the magazine‟s expenses, nor did he offer to refund any portion of the salary he
had been paid. Lane added that the fabrications hurt the magazine‟s reputation,
relationships between employees, and of course hurt those maligned in the articles.
Lane was not mollified by a letter of apology he received from Glass in August
2003, around the time Glass‟s novel, The Fabulist, was published. Lane
considered the letter fawning. Lane considered Glass “flagrantly incapable of
producing honest journalism,” and concluded that his record of systematic
deception and lack of thorough confession made him unemployable as a journalist.
       Richard Bradley, who was Washington affairs editor for George magazine
and Glass‟s editor for his freelance articles for that magazine, testified on behalf of
the Committee. Bradley stated that when he learned of the scandal involving
Glass at The New Republic, he investigated the background for the three freelance
articles Glass had published, as well as a fourth article that Glass had submitted
and that was being edited. On investigation, the article on Vernon Jordan “blew
apart like a dandelion in a strong wind.” Assertions in the other articles were
difficult to substantiate. When, within a week of learning there were problems
with Glass‟s work, Bradley contacted Glass for help in identifying problems in the
articles, Glass responded that he was psychologically incapable of doing so and
that he was suicidal, and hung up. The magazine published an editorial indicating
that significant portions of the Vernon Jordan article appeared to be false, and that

                                          9
fabrications were woven into reliable reporting so that it was difficult to
distinguish them. Glass never contacted Bradley to tell him what was true or false
in his articles in George magazine, nor was Bradley contacted by Glass‟s lawyer.
(Glass did send a letter of apology to the magazine‟s editor-in-chief.) Bradley
believed that Glass had discredited journalism, contributing to the misconception
that journalists are “craven and dishonest.” Bradley commented that Glass‟s
articles “caricatured and mocked their subjects . . . and I felt that the perceptions
promoted by [Glass‟s] fabrications, in these examples [of] African-American
people and conservatives, could not be corrected as easily as a factual mistake
could be.” Because he would not be credible, Bradley would not hire Glass as a
journalist.
       Joseph Landau, who later became a law professor at Fordham University
Law School, was a fact checker at the New Republic while Glass worked there.
He testified that Glass had a superior reputation for accuracy among fact checkers
because his notes were so thorough and he was apparently so forthcoming, but he
tended to push the fact-checking process to the last minute so that it was rushed
and could not be done face-to-face. At times Glass could not verify certain facts
but would promise Landau to telephone the source. Glass would soon return with
confirmation and updated material, a process that reaffirmed the witness‟s sense
that the fact checking was working. Landau had trusted him. Landau received a
letter of apology from Glass in the summer of 2004, some six years after Glass had
been exposed, and found it to be general and vague.
       Louis Miller, a lawyer and chairperson of the board of DARE (Drug Abuse
Resistance Education), testified that Glass published falsehoods in articles in The
New Republic in March 1997 and Rolling Stone in March 1998 that impaired the
organization‟s reputation, because the articles claimed DARE was ineffective.
According to Miller, the articles contained fabricated “evidence” that the

                                          10
organization had engaged in a widespread campaign of heavy-handed and even
violent criminal tactics to counter academic and journalistic criticism of the
program. DARE sued Glass for libel and settled after Glass agreed the challenged
information was fabricated, issued a retraction, and paid the organization‟s legal
expenses of between $25,000 and $50,000. DARE did not receive a letter of
apology from Glass before it filed suit. DARE sued Rolling Stone for defamation
but lost on the ground that DARE had failed to establish actual malice.
       Glass graduated from law school in 2000, when he also took and passed the
New York bar examination. He applied to become a member of the New York bar
in 2002. After an evidentiary hearing before a subcommittee of a Committee on
Character and Fitness, and pursuant to apparent custom, in September 2004, a
representative of that committee informed Glass informally that his application
would be rejected, so he withdrew it. The record does not disclose the reason for
the tentative decision.
       In his application to the New York bar, Glass described his misconduct and
firing. His application and supporting materials included only 20 articles
containing fabrications. Glass wrote that he had apologized to the editor of The
New Republic, saying “I also worked with all three magazines [referring to The
New Republic, Harper‟s, and George magazines] and other publications where I
had written freelance articles to identify which facts were true and which were
false in all of my stories, so they could publish clarifications for their readers.”
       At the hearing, Lane challenged the quoted statement as untrue. Lane
believed that Glass had failed to come forward to actively assist The New
Republic in identifying his fabrications, and instead had placed the entire burden
of identifying his errors on Lane. Lane testified: “Well, he didn‟t work with us.
The effort we went through, over the course of nearly a month, to investigate all
those stories would have been unnecessary if he had worked with us, and simply

                                           11
come forward and laid bare everything that was untrue in his stories. Instead, he
sought legal counsel and, in effect, clammed up. [¶] . . . [W]hen I read the
statement that he‟s laid out in this proceeding, I discovered that, even to this day,
he has not — or had not — come clean about everything. So I‟m a little amazed
to see that he was representing to somebody that he worked with The New
Republic to separate fact from fiction in his articles. That was definitely not my
experience.”
       B. Applicant’s evidence
       According to Glass, during his childhood and young adulthood his parents
exerted extremely intense and cruel pressure upon him to succeed academically
and socially. Glass felt that The New Republic offered an extremely competitive
atmosphere and that his journalistic efforts there failed to make a mark sufficient
to ensure his retention after his year term had elapsed. It was after a visit to the
family home, when his parents berated him for his apparent failure even in what
they considered the worthless career of journalism, that he began fabricating
material for publication. He also fabricated reporters‟ notes and supporting
materials for his articles. His aim was to impress his parents and colleagues.
       Once he was fired from The New Republic, Glass was distraught, suicidal,
and unable to focus, almost immediately entering therapy. He nonetheless hired
counsel whom he directed to “work with The New Republic.” Glass testified that
he believed that The New Republic wanted to conduct its own investigation
because it did not trust him and testified that “I came to understand that they were
going to provide me with a list of [fabricated] articles, and that I was to affirm
whether or not the article was fabricated that they showed me or that they listed.”
He had fabricated more than The New Republic had discovered in its
investigation, although he testified that due to his distress he did not realize this
when he reviewed the list or later when he glanced at The New Republic‟s

                                           12
editorials listing his fabrications. Four of his articles containing fabrications were
not on the list and he had erroneously denied there were fabrications in four
articles that were on the list, including Boys on the Bus, Deliverance, and Taxis
and the Meaning of Work. He did not read the editorials — incomplete, as it
turned out — that Lane published listing his fabricated articles. In fact, he closely
read those articles for the first time when the California State Bar asked him to list
all of his fabricated articles. Glass testified that he had “no information”
indicating that his lawyers had failed to convey information to The New Republic.
       Glass did well in law school. Within a few days of his firing, he
rescheduled an exam and within a week, managed to earn a B-plus grade on an
exam. He explained, however, that this was a poor grade for him.
       Members of Georgetown University‟s law school faculty testified on his
behalf at the hearing. Professor Susan Bloch telephoned him when the scandal
first broke and asked if he needed someone to talk to. She appointed him as her
research assistant, praising him as one of the brightest and best workers she ever
had encountered. She found him to be honest and developed complete trust in
him. She recommended him for a judicial internship during law school and a
clerkship after graduation. Bloch maintained friendly contact with Glass over the
years, including after he moved to California, and testified on his behalf when
Glass applied for admission to the New York bar. She testified that she believed
Glass had learned from his wrongdoing, that the trauma of his exposure would
keep him from ever repeating such behavior, and that she had never observed any
dishonesty on his part. She did not read his fabricated articles but was generally
aware of their content.
       Professor Stephen Cohen, also of the Georgetown law school, testified that
Glass took full responsibility for his misconduct. They became friends and Glass
was a welcome visitor with Cohen‟s family. Cohen believed Glass would be

                                          13
honest and ethical as an attorney; in sum, he believed Glass to be fully
rehabilitated. Cohen deemed it “presumptuous” and “offensive” when counsel for
the Committee of Bar Examiners asked him whether the Georgetown law school
application should be read to have required Glass to notify the school that the
journalistic honors he listed in his application may have been based in part on
fabricated journalism.
       In 2001, at the end of his clerkship, Glass moved to New York to be with
his girlfriend, and underwent psychoanalysis on a four-day-a-week basis. In June
2001 Glass entered into a contract to write a novel based on his experiences at The
New Republic, testifying that his psychiatrists advised him that it would be
therapeutic to write the book, which he hoped would serve as a warning to young
journalists. He was paid an advance of $175,000 and sold subsidiary rights for
$15,000. He wrote the novel, The Fabulist, and appeared on the television
program 60 Minutes in May 2003 (just prior to the date of publication) to discuss
his experiences. He claimed that it was not his intent to use the appearance to sell
his book, but rather to offer a public apology.
       During his residence in New York, and mostly between 2001 and 2004,
Glass also undertook to handwrite approximately 100 letters of apology to
journalists affected by his fabrications, as well as to the persons who were injured
by his articles. He also spoke at a journalism forum at George Washington
University in 2003, where he was loudly berated by other journalists. He spoke at
a journalism class at Columbia and to a civics organization for high school
students. In addition, he worked at a senior center on a regular basis for
approximately one year in New York.
       Concerning the questions that had arisen about the accuracy of his New
York bar application, specifically his assertion that he had “worked with” the
affected magazines “to identify which facts were true and which were false in all

                                         14
[his] stories, so they could publish clarifications,” Glass testified that perhaps he
should have written that he “ „offered to work with all three magazines,‟ ” or in
fact, that he “ „offered to work . . . through counsel,‟ ” but added that he did not
intend to make any misrepresentation or exaggeration. He testified that he
assumed his lawyer had contacted George magazine, as Glass had instructed him
to do, and that he did not prepare a list of fabrications for George magazine. He
explained that he attached to his New York bar application the editorials The New
Republic had published incompletely listing his fabrications, but he did not read
them, or at least did not read them carefully at that time. He also attached the
notice that George magazine had published about his work — an article that did
not refer to two of his three articles for George that contained fabrications. He
reviewed these carefully for the first time in preparation for the California State
Bar hearing.
       When asked at the hearing in the present matter whether it would be
accurate to say that he offered to work with The New Republic to identify which
facts were true and which were false in all of his stories, he answered “I believe
that was my intention at the time, yes, and I believe I tried to do that.” He
explained that what he meant by this was that he asked his counsel to offer to go
through the articles to identify fabrications, and then a “joint defense agreement
was entered into, proposed by The New Republic, and we entered into a joint
defense agreement that constructed this system.”
       Similarly, Glass explained, he did not actually undertake any work with
Harper‟s Magazine to identify what was true and what was false in his articles, but
“offered to work with them, or asked counsel to offer.” He did not “have a
memory of asking” his attorney whether counsel had contacted Harper‟s. When
asked whether, when he prepared his New York bar application, he noticed or was
troubled by the absence of any article from Harper‟s about his fabrications, he

                                          15
testified that he still assumed counsel had offered to exchange information or to
enter into an agreement with Harper‟s. When pressed on his failure to confirm
counsel‟s contact with Harper‟s, he testified: “I confirmed — well in my head I
asked [counsel] to do something and he didn‟t tell me otherwise, I believed it to
have occurred.”
       Concerning his decision to list only 20 articles containing fabrications in
his New York bar application materials, Glass emphasized that he had not been
asked for a complete list of articles containing fabrications, but rather in a
telephone conversation, an employee of the Committee on Character and Fitness
asked for “a list of articles that contained a statement about a real person or real
entity, as opposed to a fake person or a fake entity, that reflected something
negative upon that real person or real entity.” He wrote a letter to that committee
memorializing this telephone conversation, saying he had been asked to list
instances in which his fabrications “had a harmful impact on real persons. In
response, I‟ve gone back through all of my articles to identify those in which
potentially harmful false statements were made about actual persons and actual
organization,” and also warning that there might be inadvertent omissions. He did
not list Deliverance, Boys on the Bus, or an article concerning Ted Turner entitled
Gift of the Magnet, although these contained fabrications. He explained at the
California hearing that the customer service agent to whom he attributed the anti-
Semitic slur in Deliverance was a “made-up character,” and so, he insisted, the
article did not harm a real person. When pressed, he admitted that the article
could have caused harm to the customer service agent the company determined
had assisted him, and to the company.
       Similarly, he did not include the Boys on the Bus article in his New York
bar materials because the person to whom he attributed the statement that Alec
Baldwin did not know much about campaign finance reform was fake, and he had

                                          16
created some “fake fans.” When asked whether the article harmed Alec Baldwin,
a real person, he responded that “Alec Baldwin, truth be told, did not know much
about campaign finance reform.” When pressed, he conceded that there was a
potential for injury to Baldwin.
       Glass testified that he moved to California in the fall of 2004. He was hired
by the Carpenter, Zuckerman and Rowley law firm as a law clerk. The firm has
many homeless clients, and in addition to the legal work he does on their cases, he
has helped them with their personal problems, even with regard to matters of
personal hygiene.
       Originally Glass undertook volunteer work in Los Angeles, but because his
law firm encouraged him to stop taking time off during the work day, he arranged
to work extra hours for deserving clients on matters for which his firm had no
expectation of collecting fees.
       California attorney Paul Zuckerman testified that he decided to give Glass a
chance as a law clerk. After initially assigning Glass minor projects and
exercising close oversight, Zuckerman became convinced that Glass was one of
the best employees in the firm, with a fine intellect, a good work ethic, and reliable
commitment to honesty. Glass exhibited great compassion, assisting at a personal
level with difficult clients and helping to find resources and social services for
some of the firm‟s many homeless clients. Other lawyers who had worked for or
with the firm confirmed Zuckerman‟s view of Glass as an employee who
conducted excellent legal research, was assiduous and hyper-scrupulous about
honesty, and stopped to think about ethical issues.
       Also offered in support of Glass‟s application were affidavits that had been
submitted in support of his New York bar application from the judges for whom
Glass had worked during and immediately after completing law school. Both
found him highly competent and honest at that time. Additional declarations from

                                          17
attorneys and friends that had been submitted with the New York bar application
were offered in support.
       Dr. Richard Friedman, a psychiatrist, testified that he had treated Glass
since 2005, and believed he had developed good judgment, scrupulous honesty,
and the ability to handle difficult situations well. Dr. Friedman reported that he
would be astonished if Glass committed misconduct as he had in the past, both
because of the growth of character and moral sense the doctor had observed, but
also because of a strong instinct to protect himself from the traumatic results of his
prior misconduct. He reported that Glass had no sociopathic personality traits.
       Dr. Richard Rosenthal, a psychiatrist and psychoanalyst who is known for
treating gamblers and those with impulse control disorders, was approached by
Glass‟s attorney in 2005. Rosenthal had an evaluative as well as therapeutic
relationship with Glass that began in 2005 and continued with meetings once or
twice a month until the time of the hearing.
       Dr. Rosenthal identified Glass‟s underlying psychological issues as a need
for approval, a need to impress others, and a need for attention, and pointed also to
Glass‟s fear of inadequacy, rejection, and abandonment. Rosenthal testified that
when they met in 2005, Glass needed to overcome enormous shame and learn to
forgive himself. Through therapy, Glass learned to be realistic about family issues
and to set boundaries. Rosenthal believed that Glass had grown up in a family that
exerted tremendous pressure on him to succeed yet always made him feel like a
failure. In Rosenthal‟s opinion, Glass was rehabilitated, meaning that he was
extremely conscientious and honest, avoided the appearance of impropriety, had
reasonable goals and expectations, had gained empathy and tolerance, and would
not allow himself to be overwhelmed by stress. The doctor saw no evidence that
Glass was a sociopath.



                                         18
       Glass himself described his therapy, which had commenced very shortly
after his exposure and continued to the time of the 2010 hearing, that is, for 12
years. Through therapy he had learned to separate his feelings about his family
from the work environment and to “set boundaries within my family.” He testified
that he believed the most important thing he could do to make amends was to
change himself.
       Martin Peretz, who owned and managed The New Republic at the time of
the fabrications, testified on Glass‟s behalf and had developed a charitable view of
his misconduct by the time of the California State Bar hearing. He blamed himself
and, even more, the magazine‟s editors for encouraging Glass to write zany,
shocking articles and for failing to recognize the improbability of some of Glass‟s
stories. He found the harm of the scandal to the magazine to be minimal. He had
renewed social contact with Glass in the past few years and believed that Glass
had been harshly treated. He would not rule out hiring Glass again as a journalist.
He explained that in his experience as a professor “[t]he most brilliant students
plagiarize,” complaining to the Committee‟s counsel, “I actually find your
pursuing him an act of stalking.”
       Additional character witnesses included Melanie Thernstrom, a journalist,
memoirist, and friend who testified that she had known Glass for more than a
decade because she was a close friend of his girlfriend, Julie Hilden. Her initial
skepticism about him dissolved soon after she met him and she believed he had
become kind, generous, loyal, responsible, empathetic and above all, honest.
Thernstrom witnessed Glass during the period he wrote letters of apology and said
that each letter required considerable work and caused him anguish. She found
him to be very sorry for the deceptions, and believed that he had taken
responsibility for his past acts and would never deceive again. She had observed
that Glass was intelligent, hardworking, and empathetic with clients who were

                                         19
injured. She thought the Committee was “picking on” irrelevant issues — that is,
the exact number of Glass‟s deceptive articles and whether or when he had
disclosed them all. She believed the Committee‟s position was “sophistic.” In her
view, it was enough that he had admitted his misconduct and apologized for it, and
she believed that there was no current, ongoing damage from his fabricated
articles because Glass‟s work had been entirely discredited.
       Lawrence Berger, a friend, testified on Glass‟s behalf, saying that Glass
immediately told him about the scandal when they met. He testified that Glass is
especially committed to being a good person now, being remarkably ethical and a
devoted friend. According to Berger, Glass‟s efforts during the period he wrote
the letters of apology were never perfunctory.
       Julie Hilden, a freelance lawyer and aspiring scriptwriter and Glass‟s
longtime live-in girlfriend, also testified on his behalf. He took good care of her
during a prolonged, serious illness, even though she lived in New York and he was
completing law school and doing his clerkship in Washington, D.C. at the time.
She testified that he immediately demonstrated that he was very serious about
being completely honest in every detail, and honesty is still an overriding concern.
She observed the great effort he put into writing letters of apology during a
prolonged period between 2002 and 2004. She explained that he takes a personal
interest in clients, works very hard for them, and accepts their telephone calls at all
hours, including nights and weekends.
       C. California State Bar proceedings
       Glass took and passed the California Bar Examination in 2006 and in July
2007 filed an application for determination of moral character as part of his bar
application. The Committee of Bar Examiners denied the application, but on
Glass‟s request a moral character hearing was conducted in the State Bar Court in
April and May of 2010.

                                          20
       The State Bar Court‟s hearing judge found that Glass had established good
moral character. The Committee sought review. The State Bar Court Review
Department independently reviewed the record (Cal. Rules of Court, rule 9.12),
and a majority of the three-judge panel agreed with the hearing judge that Glass
had established good moral character.
       The Review Department majority acknowledged that Glass‟s misconduct
had been “appalling” and “egregious,” but believed that Glass had satisfied his
“heavy burden of proof” and established his rehabilitation. The majority stated
that Glass‟s burden of proof as a first-time applicant was “substantially less
rigorous” than it would have been for an attorney seeking reinstatement after
disbarment. Moreover, the majority declared, its “task here is not to dwell on his
past misdeeds, but to determine his present moral fitness.” It added that because
the “policy of the state favors admission of applicants who have achieved
reformation,” the majority resolved any reasonable doubt concerning Glass‟s
rehabilitation in his favor and “[gave] him the benefit of any conflicting but
equally reasonable inferences flowing from the evidence.” The majority
concluded that “[c]umulatively, Glass‟s legal employment history, community
service, character witnesses, progress in therapy, remorse and acceptance of
responsibility” provided a more accurate picture of his moral character than his
misconduct of many years ago.
       The majority acknowledged that Glass had not fully identified his
fabrications until the California bar proceedings, but observed that Glass had not
asked the bar to excuse that failure. The majority also expressed some concern
regarding Glass‟s New York bar application, observing that he had
“mischaracterized the degree to which he cooperated with the magazines to
identify the fabricated articles.” On the other hand, in the majority‟s view, Glass‟s
careful review of his prior articles in connection with the California State Bar

                                         21
proceedings indicated that he had fully acknowledged his wrongdoing, an
“ „essential step towards rehabilitation.‟ ” In addition, the majority concluded that
Glass had left it to his attorneys to work with the magazines because of his
emotional turmoil, and “[t]he State Bar did not prove whether Glass‟s attorney
failed to „work with‟ some of the publishers and neither did Glass establish that his
attorney had completed the task as requested.”
       The majority commented upon Glass‟s excellent reputation with law
professors and judicial employers, and observed that Glass‟s rehabilitation seemed
to have occurred over a number of years. The majority recounted the course of
Glass‟s therapy and his therapists‟ testimony on his behalf in support of the view
that he was rehabilitated. The majority further referred to Glass‟s community
service in New York and commented that his work commitments rendered him
unable to continue non-work-related community service in Los Angeles, where he
had resided since 2004.
       The majority placed great emphasis on Glass‟s character witnesses, saying:
“We afford great weight to Glass‟s character witnesses, who were community
leaders, employers, judges, and attorneys, and all of whom spoke with the utmost
confidence in Glass‟s good moral character and rehabilitation.”
       The majority declined to believe restitution was required of Glass. “We
consider his present character in light of his previous moral shortcomings
[citation], and we are at a loss to understand how monetary restitution would
mitigate the reputational harm that Glass had caused.” The majority found more
significant evidence that he has made amends both to the journalistic community
in his public admissions concerning his fabrications and to his victims in the
letters he sent them.
       The majority concluded that “even those who have committed serious,
indeed egregious, misconduct, are capable of overcoming their past misdeeds” and

                                         22
that persons who had reformed should be rewarded with an opportunity to serve as
lawyers.
       The Review Department panel‟s dissenting opinion concluded that Glass
had not proven full rehabilitation, pointing to his “ „staggering‟ ” two-year period
of “multi-layered, complex and harmful course of public dishonesty.” The
dissenting judge found especially troubling Glass‟s omissions and misstatements
in his application to the New York bar. “[T]o gain admission to practice law in
New York, Glass understated the number of articles he had fabricated and
exaggerated his efforts to help the magazines identify those articles. At a time
when he should have been scrupulously honest, he presented an inaccurate
application because it benefitted him — the same behavior as his earlier
misconduct.” The dissenting opinion concluded: “Given the magnitude of his
misconduct and his subsequent misrepresentations on his New York bar
application, Glass has not shown proof of reform by a lengthy period of exemplary
conduct which „we could with confidence lay before the world‟ to justify his
admission.”
                                  II. DISCUSSION
       A. Applicable Law
       To be qualified to practice law in this state, a person must be of good moral
character. (Bus. & Prof. Code, §§ 6060, subd. (b), 6062, subd. (a)(2).) Good
moral character includes “qualities of honesty, fairness, candor, trustworthiness,
observance of fiduciary responsibility, respect for and obedience to the law, and
respect for the rights of others and the judicial process.” (Rules of State Bar, tit. 4,
Admissions and Educational Stds., rule 4.40(B); see also Bus. & Prof. Code,
§ 6068.) “Persons of good character . . . do not commit acts or crimes involving
moral turpitude — a concept that embraces a wide range of deceitful and depraved
behavior.” (In re Gossage (2000) 23 Cal.4th 1080, 1095 (Gossage).) A lawyer‟s

                                          23
good moral character is essential for the protection of clients and for the proper
functioning of the judicial system itself. (See In re Johnson (1992) 1 Cal.4th 689,
705-706 (conc. & dis. opn. of Kennard, J.).)
       When the applicant has presented evidence that is sufficient to establish a
prima facie case of his or her good moral character, the burden shifts to the State
Bar to rebut that case with evidence of poor moral character. Once the State Bar
has presented evidence of moral turpitude, the burden “falls squarely upon the
applicant to demonstrate his [or her] rehabilitation.” (Gossage, supra, 23 Cal.4th
at p. 1096.)
       Of particular significance for the present case is the principle that “the more
serious the misconduct and the bad character evidence, the stronger the applicant‟s
showing of rehabilitation must be.” (Gossage, supra, 23 Cal.4th at p. 1096.)
“Cases authorizing admission on the basis of rehabilitation commonly involve a
substantial period of exemplary conduct following the applicant‟s misdeeds.”
(Ibid., italics added.) Moreover, “truly exemplary” conduct ordinarily includes
service to the community. (In re Menna (1995) 11 Cal.4th 975, 990 (Menna).)
       We independently weigh the evidence that was before the State Bar Court
(Gossage, supra, 23 Cal.4th at p. 1096), recognizing that the applicant bears the
burden of establishing good moral character. (Menna, supra, 11 Cal.4th at
p. 983.) We ask whether the applicant is fit to practice law, paying particular
attention to acts of moral turpitude (Kwasnik v. State Bar (1990) 50 Cal.3d 1061,
1068 (Kwasnik)) and prior misconduct that bears particularly upon fitness to
practice law. (Hallinan v. Committee of Bar Examiners (1966) 65 Cal.2d 447, 452
(Hallinan).)
       In reviewing moral fitness findings made by the State Bar, we accord
significant weight to the State Bar Court hearing judge‟s findings of fact to the
extent they are based on witness demeanor and credibility. (Gossage, supra, 23

                                         24
Cal.4th at p. 1096.) Although “the moral character determinations of the
Committee and the State Bar Court play an integral role in the admissions
decision, and both bear substantial weight within their respective spheres,” we are
not bound by the determinations of the Committee or the State Bar Court. (Ibid.)
Rather, we “independently examine and weigh the evidence” to decide whether
the applicant is qualified for admission. (Ibid.; see also In re Rose (2000) 22
Cal.4th 430, 455 [“we afford de novo review of questions of fact and law”];
Menna, supra, 11 Cal.4th at p. 985.)
       Contrary to the Review Department majority‟s view that Glass‟s burden
was significantly lighter than it would be for an attorney seeking readmission
because he was a first-time applicant, in many respects the difference between
admission and disciplinary proceedings is “more apparent than real.” (Hallinan,
supra, 65 Cal.2d at p. 452.) “Because both admission and disciplinary
proceedings concern fitness to practice law as evidenced by acts of moral
turpitude, this court routinely consults its disciplinary cases in deciding whether
applicants for admission possess, at the outset, the requisite moral character.”
(Gossage, supra, 23 Cal.4th at p. 1095.) At both admission and disciplinary
proceedings, “[t]he common issue is whether the applicant for admission or the
attorney sought to be disciplined „is a fit and proper person to be permitted to
practice law, and that usually turns upon whether he has committed or is likely to
continue to commit acts of moral turpitude‟ ” (Kwasnik, supra, 50 Cal.3d at
p. 1068), particularly misconduct that bears upon the applicant‟s fitness to practice
law. (Hallinan, supra, at p. 471.)
       “However, unlike in disciplinary proceedings, where the State Bar must
show that an already admitted attorney is unfit to practice law and deserves
professional sanction, the burden rests upon the candidate for admission to prove
his own moral fitness.” (Gossage, supra, 23 Cal.4th at p. 1095.)

                                         25
       B. Analysis
       The Review Department majority believed it was reasonable to draw all
inferences in favor of Glass, failing to be constrained by our discussion in
Gossage, supra, 23 Cal.4th 1080, as we shall explain. Although an applicant
ordinarily receives the benefit of the doubt as to “conflicting equally reasonable
inferences” concerning moral fitness (id. at p. 1098), the State Bar Court majority
failed to recognize that this rule does not materially assist applicants who have
engaged in serious misconduct. This is because “[w]here serious or criminal
misconduct is involved, positive inferences about the applicant‟s moral character
are more difficult to draw, and negative character inferences are stronger and more
reasonable.” (Id. at p. 1098, italics added.) When there have been very serious
acts of moral turpitude, we must be convinced that the applicant “is no longer the
same person who behaved so poorly in the past,” and will find moral fitness “only
if he [or she] has since behaved in exemplary fashion over a meaningful period of
time.” (Ibid.)
       Applying the Gossage standard in this case of egregious malfeasance, we
begin our own independent review of the record with a focus on Glass‟s many acts
of dishonesty and professional misconduct, and then ask whether he has
established a compelling showing of rehabilitation and truly exemplary conduct
over an extended period that would suffice to demonstrate his fitness for the
practice of law.
       Glass‟s conduct as a journalist exhibited moral turpitude sustained over an
extended period. As the Review Department dissent emphasized, he engaged in
“fraud of staggering‟ proportions” and he “use[d] . . . his exceptional writing skills
to publicly and falsely malign people and organizations for actions they did not do
and faults they did not have.” As the dissent further commented, for two years he
“engaged in a multi-layered, complex, and harmful course of public dishonesty.”

                                         26
Glass‟s journalistic dishonesty was not a single lapse of judgment, which we have
sometimes excused, but involved significant deceit sustained unremittingly for a
period of years. (See Hall v. Committee of Bar Examiners (1979) 25 Cal.3d 730,
742 [applications may be rejected in cases of “numerous fraudulent acts” and
“false statements”].) Glass‟s deceit also was motivated by professional ambition,
betrayed a vicious, mean spirit and a complete lack of compassion for others,
along with arrogance and prejudice against various ethnic groups. In all these
respects, his misconduct bore directly on his character in matters that are critical to
the practice of law.
       Glass not only spent two years producing damaging articles containing or
entirely made up of fabrications, thereby deluding the public, maligning
individuals, and disparaging ethnic minorities, he also routinely expended
considerable efforts to fabricate background materials to dupe the fact checkers
assigned to vet his work. When exposure threatened, he redoubled his efforts to
hide his misconduct, going so far as to create a phony Web site and business cards
and to recruit his brother to pose as a source. In addition, to retain his position, he
engaged in a spirited campaign among the leadership at The New Republic to
characterize Lane‟s obviously well-founded concerns as unfair and to retain his
position.
       Glass‟s conduct during this two-year period violated ethical strictures
governing his profession. Believing that “public enlightenment is the forerunner
of justice and the foundation of democracy,” the Code of Ethics of the Society of
Professional Journalists provides that “[t]he duty of the journalist is to further
those ends by seeking truth and providing a fair and comprehensive account of
events and issues[,] . . . striv[ing] to serve the public with thoroughness and
honesty. . . . [¶] . . . [¶] . . . Deliberate distortion is never permissible.” (Code of
Ethics of the Society of Professional Journalists (1996 rev.) reprinted in Brown et

                                           27
al., Journalism Ethics, a Casebook of Professional Conduct (4th ed., 2011) p. 8.)
Glass‟s behavior fell so far short of this standard that Lane recounted seeing Glass
featured in an exhibit in the Newseum, a Washington, D.C. museum dedicated to
journalism, as embodying one of the worst episodes of deceit in journalistic
history.
       Glass‟s misconduct was also reprehensible because it took place while he
was pursuing a law degree and license to practice law, when the importance of
honesty should have gained new meaning and significance for him.
       Moreover, Glass‟s lack of integrity and forthrightness continued beyond the
time he was engaged in journalism. Once he was exposed, Glass‟s response was
to protect himself, not to freely and fully admit and catalogue all of his
fabrications. He never fully cooperated with his employers to clarify the record,
failed to carefully review the editorials they published to describe the fabrications
to their readership, made misrepresentations to The New Republic regarding some
of his work during the period he purported to be cooperating with that magazine,
and indeed some of his fabrications did not come to light until the California State
Bar proceedings. He refused to speak to his editor at George magazine when the
latter called to ask for help in identifying fabrications in the articles Glass wrote
for that magazine.
       The record also discloses instances of dishonesty and disingenuousness
occurring after Glass‟s exposure, up to and including the State Bar evidentiary
hearing in 2010. In the New York bar proceedings that ended in 2004, as even the
State Bar Court majority acknowledged, he made misrepresentations concerning
his cooperation with The New Republic and other publications and efforts to aid
them identify all of his fabrications. He also submitted an incomplete list of
articles that injured others. We have previously said about omissions on bar
applications: “Whether it is caused by intentional concealment, reckless disregard

                                          28
for the truth, or an unreasonable refusal to perceive the need for disclosure, such
an omission is itself strong evidence that the applicant lacks the „integrity‟ and/or
„intellectual discernment‟ required to be an attorney.” (Gossage, supra, at
p. 1102, italics added.)
       Our review of the record indicates hypocrisy and evasiveness in Glass‟s
testimony at the California State Bar hearing, as well. We find it particularly
disturbing that at the hearing Glass persisted in claiming that he had made a good
faith effort to work with the magazines that published his works. He went through
many verbal twists and turns at the hearing to avoid acknowledging the obvious
fact that in his New York bar application he exaggerated his level of assistance to
the magazines that had published his fabrications, and that he omitted from his
New York bar list of fabrications some that actually could have injured real
persons. He also testified that he told his lawyer to work with Harper‟s Magazine
to identify his fabrications, yet evaded questions concerning whether his lawyer
had done so, while insisting that he took responsibility for an inferred failure to
follow what obviously were significant instructions. He asserted that he had been
too distraught to recognize that the list of fabrications The New Republic gave his
lawyer was incomplete — or that in his response he had denied that articles
including the egregious Taxis and the Meaning of Work were in fact fabricated —
while acknowledging that within a few days of his firing he made arrangements to
reschedule a final examination for the end of the exam period and did well on the
exam he took within a week of his exposure. Indeed, despite his many statements
concerning taking personal responsibility, and contrary to what he suggested in his
New York bar application, it was not until the California Bar proceedings that he
shouldered the responsibility of reviewing the editorials his employers published
disclosing his fabrications, thus failing to ensure that all his very public lies had
been corrected publically and in a timely manner. He has “not acted with the

                                          29
„high degree of frankness and truthfulness‟ and the „high standard of integrity‟
required by this process.” (Gossage, supra, 23 Cal.4th at p. 1102, italics added.)
       Honesty is absolutely fundamental in the practice of law; without it,
“ „ “ „the profession is worse than valueless in the place it holds in the
administration of justice.‟ ” ‟ ” (Menna, supra, 11 Cal.4th at p. 989.) “[M]anifest
dishonesty . . . provide[s] a reasonable basis for the conclusion that the applicant
or attorney cannot be relied upon to fulfill the moral obligations incumbent upon
members of the legal profession.” (Hallinan, supra, 65 Cal.2d at p. 471.) As the
dissent in the Review Department pointed out, “if Glass were to fabricate evidence
in legal matters as readily and effectively as he falsified material for magazine
articles, the harm to the public and profession would be immeasurable.”
       We also observe that instead of directing his efforts at serving others in the
community, much of Glass‟s energy since the end of his journalistic career seems
to have been directed at advancing his own career and financial and emotional
well-being.
       As Justice Kennard did in her concurring opinion in Kwasnik, supra, 50
Cal.3d 1061, we do well to repeat Justice Felix Frankfurter‟s “eloquent
description” of the moral character required of lawyers: “ „It is a fair
characterization of the lawyer‟s responsibility in our society that he [or she] stands
“as a shield” . . . in defense of right and to ward off wrong. From a profession
charged with such responsibilities there must be exacted those qualities of truth-
speaking, of a high sense of honor, of granite discretion, of the strictest observance
of fiduciary responsibility, that have, throughout the centuries, been
compendiously described as “moral character.‟ ” (Id. at p. 1076.)
       As for Glass‟s case for admission, although he points to his youth at the
time of his employment as a journalist and an asserted period of rehabilitation of
12 years (measured between the time he was fired and the hearing in the State Bar

                                          30
Court), we have outlined instances of dishonesty and disingenuousness persisting
throughout that period, including at the California State Bar evidentiary hearing.
In addition, Glass‟s behavior was under the scrutiny of first the New York bar
from 2002 to 2004, and then the California Bar from 2007 to 2010, reducing the
probative value of the evidence of his good conduct during those periods. “[G]ood
conduct generally is expected from someone who has applied for admission with,
and whose character is under scrutiny by, the State Bar.” (Gossage, supra, 23
Cal.4th at p. 1099; see also Menna, supra, 11 Cal.4th at p. 989.)
       The Review Department majority relied heavily on the testimony of Glass‟s
character witnesses, but the testimony of character witnesses will not suffice by
itself to establish rehabilitation. (Menna, supra, 11 Cal.4th at p. 988.) Moreover,
stressing that Glass‟s reputation as a journalist had been exploded and that so
many years had passed, some of the character witnesses did not sufficiently focus
on the seriousness of the misconduct, incorrectly viewing it as of little current
significance despite its lingering impact on its victims and on public perceptions
concerning issues of race and politics. They also did not take into account, as we
do, that the misconduct reflected poorly on the particular commitment to honesty
that Glass might have been expected to have had as a law student. (See Rhodes v.
State Bar (1989) 49 Cal.3d 50, 60 [referring to “ „ “the fundamental rule of [legal]
ethics — that of common honesty” ‟ ”].) For these reasons we believe the Review
Department majority accorded too much probative value to the testimony of
Glass‟s character witnesses.
       Glass emphasized the remorse he expressed through his letters to victims,
and characterized his novel and his appearance on 60 Minutes as efforts to make
amends. Remorse does not establish rehabilitation, however (Menna, supra, 11
Cal.4th at p. 991), and in any event, the weight of this evidence is diminished
because the letters were not written near the time of his misconduct and exposure,

                                         31
when they might have been most meaningful to the victims, but rather seemed
timed to coincide with his effort to become a member of the New York bar. The
novel served Glass‟s own purposes, producing notoriety and a fee of $175,000,
and the appearance on 60 Minutes was timed to coincide with the release of the
novel. Glass did not offer any restitution to Lane or Bradley. It was not until
approximately 2008 that he made an offer to the then-friendly Peretz — who
roundly disclaimed any interest in restitution — to repay his salary. This offer
was made after Glass applied to the California Bar and was another oddly belated
and, we believe, disingenuous effort at making his victims whole.
       The record of Glass‟s therapy does not represent “truly exemplary conduct
in the sense of returning something to the community.” (Menna, supra, 11 Cal.4th
at p. 990.) To be sure, through therapy he seems to have gained a deep
understanding of the psychological sources of his misconduct, as well as tools to
help him avoid succumbing to the same pressures again. His treating psychiatrists
are plainly highly competent and well regarded in their field, and they are
convinced that he has no remaining psychological flaws tending to cause him to
act dishonestly. Glass believed that he could best make amends by changing
himself. But his 12 years of therapy primarily conferred a personal benefit on
Glass himself. (See ibid. [participation in Gamblers Anonymous was not “truly
exemplary,” in part because of the substantial personal benefit it conferred on the
applicant].)
       Glass points to the pro bono legal work he does for clients of his firm as
evidence of sustained efforts on behalf of the community, but we observe that pro
bono work is not truly exemplary for attorneys, but rather is expected of them.
(See Bus. & Prof. Code, § 6073.)
       Glass and the witnesses who supported his application stress his talent in
the law and his commitment to the profession, and they argue that he has already

                                         32
paid a high enough price for his misdeeds to warrant admission to the bar. They
emphasize his personal redemption, but we must recall that what is at stake is not
compassion for Glass, who wishes to advance from being a supervised law clerk to
enjoying a license to engage in the practice of law on an independent basis. Given
our duty to protect the public and maintain the integrity and high standards of the
profession (see Gossage, supra, 23 Cal.4th at p. 1105), our focus is on the
applicant‟s moral fitness to practice law. On this record, the applicant failed to
carry his heavy burden of establishing his rehabilitation and current fitness.
                                III. CONCLUSION
       For the foregoing reasons, we reject the State Bar Court majority‟s
recommendation and decline to admit Glass to the practice of law.




                                         33
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion In re Glass on Admission
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding XXX
Review Granted
Rehearing Granted

__________________________________________________________________________________

Opinion No. S196374
Date Filed: January 27, 2014
__________________________________________________________________________________

Court:
County:
Judge:

__________________________________________________________________________________

Counsel:

Law Offices of Michael A. Willemsen, Michael A. Willemsen; Eisenberg & Hancock, John B. Eisenberg,
William N. Hancock; Greines, Martin, Stein & Richland, Kent L. Richland; Margolis & Margolis, Susan L.
Margolis and Arthur L. Margolis for Applicant Stephen Randall Glass.

Aaron Nathan Shechet and Leigh Anne Chandler as Amici Curiae on behalf of Applicant Stephen Randall
Glass.

Starr Babcock, Richard J. Zanassi, Rachel Grunberg; and Brandon Tady for Petitioner Committee of Bar
Examiners of The State Bar of California.

Robert D. McMahon as Amicus Curiae.
Counsel who argued in Supreme Court (not intended for publication with opinion):

John B. Eisenberg
Eisenberg & Hancock
1970 Broadway, Suite 1200
Oakland, CA 94612
(510) 452-2581

Rachel Grunberg
The State Bar of California
180 Howard Street
San Francisco, CA 94105
(415) 538-2309